Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (PGPub 2018/0330599) in view of McLaughlin et al. (PGPub 2018/0091381).
	As to claim 9, Burke discloses a method comprising: maintaining state history information based on inputs from one or more sensors associated with a premises (Paragraph 68: historical state data); determining, from the state history information, a current state transition in which the one or more sensors change from a first state to a second state (Paragraph 64, 134, 194, 196: detected state event); determining, based on a time of the current state transition, time windows within the state history information (Paragraph 203: using the history of time window activities);.
Burke does not explicitly disclose sending, based on the current state transition and the one or more sections of the time windows, an anomalous activity alert, 
	McLaughlin discloses sending, based on the current state transition and the durations of one or more sections of the time windows, an anomalous activity alert (Paragraph 60, 134: detecting anomalous states from timeslot of states and historical patterns and sending notification) determining, from the state history information, durations of one or more sections of the time windows in which the one or more sensors were in the second state (Paragraph 74, 131, 162: determining the normal/pattern duration for certain applications states using historical data, using the determination to determine a current anomalous state).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Burke to detect anomalous events as taught by McLaughlin.
The motivation for such a modification would be for a more dynamic and adaptive system to automatically determine events that need the user’s attention.
As to claim 11, Burke in view of McLaughlin discloses wherein the time windows surround a prior time corresponding to the time of the current state transition (McLaughlin; Paragraph 3, 5, 134: current state compared with the patterns of use based on historical time state transitions).
As to claim 12, Burke in view of McLaughlin discloses wherein each section of the one or more sections indicates a proportion of time, in a corresponding time window of the time windows spent in the second state (McLaughlin; Paragraph 3, 5, 60, 134, 162: pattern of activities based on time, the time is split into timeslots with expected time for the duration).
As to claim 13, Burke in view of McLaughlin discloses wherein the time windows comprise a first time window centered at a time that is aligned with the time of the current state transition and second time windows located before and after the first time window, wherein the method further comprises adjusting a security score based on a determination of whether the one or more prior state transitions occurs in the first time window or the second time windows (Paragraph 81: Paragraph 82, 91, 101: score is adjusted based on detected events within time windows of each other).
As to claim 14, Burke in view of McLaughlin discloses wherein the determining the time windows corresponding to the time of the current state transition further comprises determining that the time windows comprise one or more prior state transitions that match the current state transition (Burke; Paragraph 188: days of week of the events); and wherein the method further comprises applying one or more weighted scores to the one or more prior state transitions (Burke; Paragraph 184: weighted confidence levels).
As to claim 15, Burke in view of McLaughlin discloses wherein the sending the anomalous activity alert is further based on a security score that is based on: one or more state transitions in the state history information that match with the current state transition (McLaughlin; Paragraph 80-82, 60, 134: detecting anomalous states and sending notification, normal activity is determined based on the scores); and the one or more sections of the time windows in which the one or more sensors were in the (McLaughlin; Paragraph 80-82, 60, 134: detecting anomalous states in time slots and sending notification).
As to claim 17, Burke discloses a method comprising: generating state history information indicating a prior state transition in which sensors associated with a premises changed from a first state to a second state (Paragraph 68, 210: historical state data); detecting a current state transition in which the sensors associated with the premises change from the first state to the second state (Paragraph 78: detecting change in state); determining one or more weighted scores associated with time windows within the state history information (Paragraph 184: weighted confidence levels), wherein the time windows surround a time corresponding to a time of the state transition, and wherein the one or more weighted scores are based on: a determination of whether the state transition occurred in any of the time windows (Paragraph 184, 186-187: weighted confidence based on time window within or outside 30 mins); and a determination of a section, of at least one of the time windows, that indicates a proportion of time spent in the second state (Paragraph 78: detected event on the portion of the time period).
Burke does not explicitly disclose determining, based on the one or more scores, whether to send an anomalous activity alert.
	McLaughlin discloses determining, based on the one or more scores, whether to send an anomalous activity alert (Paragraph 60, 134: detecting anomalous states from timeslot of states).

The motivation for such a modification would be for a more dynamic and adaptive system to automatically determine events that need the user’s attention.
As to claim 18, Burke in view of McLaughlin discloses further comprises: filtering, based on predetermined criteria, inputs from the sensors (McLaughlin; Paragraph 80: filtering out transactions) and encoding the inputs into a linked list (McLaughlin; Paragraph 74: events linked with time, encoding data is well-known in the art).
As to claim 19, Burke in view of McLaughlin discloses further comprising: sending, based on the one or more weighted scores, the anomalous activity alert to authorities (Burke; Paragraph 184: determining weighted score, McLaughlin; Paragraph 60, 134: sending alert based on score).
As to claim 20, Burke in view of McLaughlin discloses wherein the time windows comprise: a first time window aligned with the time corresponding to the time of the state transition; and one or more additional time windows located before and after the first time window (Burke; Paragraph 184, 186-187: weighted confidence based on time window within or outside 30 mins).
As to claim 21, Burke in view of McLaughlin discloses further comprising: adjusting, based on determining one or more sections of the time windows, the one or more weighted scores (Burke; Paragraph 184, 186-187: weighted confidence based on time window within or outside 30 mins); and sending, based on the one or more (McLaughlin; Paragraph 60, 134: sending alert based on score).
As to claim 22, Burke in view of McLaughlin discloses wherein the time windows comprise a first time window centered at the prior time corresponding to the time of the current state transition and two second time windows located immediately before and after the first time window, respectively, and the two second time windows comprise same duration (Burke; Paragraph 208: plus or minus 15 minutes, one of ordinary skill in the art would recognize that it would have been obvious to use any time period for the time slot tolerance and would have been a matter of design choice, see MPEP 21044.04 IV).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (PGPub 2018/0330599) in view of McLaughlin et al. (PGPub 2018/0091381) and in further view of Leyden et al. (PGPub 2010/0007482).
As to claim 10, Burke in view of McLaughlin does not explicitly disclose wherein the sending the anomalous activity alert comprises determining that a security system comprising the one or more sensors is unarmed.
Leyden discloses wherein the sending the anomalous activity alert comprises determining that a security system comprising the one or more sensors is unarmed (Paragraph 13: sensor in the unarmed state triggers an alarm).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Burke in view of Leyden to detect sensor unarmed as taught by McLaughlin.
.

Claim(s) 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (PGPub 2018/0330599) in view of McLaughlin et al. (PGPub 2018/0091381) and in further view of Barday et al. (PGPub 2019/0180051).
As to claim 16, 23, Burke in view of McLaughlin discloses further comprising: determining, based on the current state transition and the one or more sections of the time windows, a security score; determining, based on a user feedback, that the current state transition has been confirmed abnormal (Burke; Paragraph 157, 161: user can confirm or deny the confidence level choice).
While Burke in view of McLaughlin discloses using a user confirmation of the confidence choice, Burke in view of McLaughlin does not disclose adjusting the score.  Barday discloses that it would have been obvious to one of ordinary skill in the art to modify the confidence score based on a user choice (Paragraph 166).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Burke in view of McLaughlin to adjusting the score as taught by Barday.
The motivation for such a modification would be for a more dynamic and adaptive system that learns the correct choices through user feedback.

Allowable Subject Matter
Claims 1-3, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Burke et al. (PGPub 2018/0330599) and McLaughlin et al. (PGPub 2018/0091381) is considered to be the closest prior art to the claimed invention.
Burke discloses determining the occupancy state of an area using historical data and confidence levels.
McLaughlin discloses using historical patterns to automatically invoke scenes.
Burke and McLaughlin does not disclose applying one or more weighted scores to the one or more prior state transitions. wherein the one or more weighted scores decrease for time windows that are farther, in time, from a time that is aligned with the time of the current state transition.  Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 9 that the prior art does not disclose determining the duration in which a sensor stays in a new state, the examiner respectfully disagrees.  McLaughlin discloses determining the state transition durations to determine the pattern in which sensors are activated (Paragraph 162).  Therefore the claim limitation is disclosed by the prior art.
Regarding applicant’s argument on pages 9-10 that the prior art does not disclose using a prior time, the examiner respectfully disagrees.  Burke discloses using historical data to determine the time periods of when certain sensors would be activated (Paragraph 68, 210).  Hence prior time information is used with current sensor information to determine (Paragraph 68) to make determinations.  Therefore the claim limitation is disclosed by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683            

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683